WIGGINTON, Judge.
Deloach, a prisoner at Lawtey Correctional Institution, appeals from a commission decision that established his presumptive parole release date. We affirm.
A review of the record reveals Deloach’s initial point to be meritless as the Commission Action Form clearly reflects that the commission aggravated nineteen months for each of the two concurrent convictions.
As to Deloach’s final point, the commission properly aggravated his score using concurrent sentences pursuant to Rule 23-19.01(5), Florida Administrative Code. In Glisson v. Florida Parole and Probation Commission, 420 So.2d 336 (Fla. 1st DCA 1982) [7 FLW 2082], this Court held that “the use of concurrent sentences as aggravating factors ... does not encroach on the function of the judiciary and does not violate the separation of powers clause, Article II, Section 3, Florida Constitution.”
AFFIRMED.
SHAW and JOANOS, JJ., concur.